691 S.E.2d 416 (2010)
STATE of North Carolina
v.
Roger Lee CARTER.
No. 4P10.
Supreme Court of North Carolina.
January 28, 2010.
Roger Lee Carter, pro se.
Kathleen N. Bolton, Assistant Attorney General, for State of North Carolina.

ORDER
Upon consideration of the petition filed on the 4th of January 2010 by Defendant in this matter for Writ of Certiorari and/or any other available relief pursuant to the all writs act, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 28th of January 2010."